DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument regarding the objection to the drawings on Page 10 Paragraph 5 has been fully considered and is persuasive. The objection to the drawings is withdrawn.
	Applicant’s argument regarding the objection of Claims 1-3, 5, 6, 10, 18-20, and 27 has been fully considered and is persuasive. The objections to Claims 1-3, 5, 6, 10, 18-20, and 27 are withdrawn.
Applicant’s argument regarding the claim interpretation on Page 11 Paragraph 1 has been fully considered and is persuasive. The claim interpretation is withdrawn.
	Applicant’s argument on Page 11 Paragraph 2 regarding the rejection of Claims 8 and 21 under 35 U.S.C. 112(a) has been fully considered and is persuasive. The rejection of Claims 8 and 21 under 35 U.S.C. 112(a) is withdrawn.
	Applicant’s argument on Page 11 Paragraphs 3-5 regarding the rejection of Claims 1 and 9, and those depending therefrom, under 35 U.S.C. 11b(b) has been fully considered and is persuasive. The rejection of Claims 1 and 9, and those depending therefrom, under 35 U.S.C. 112(b) is withdrawn.
	Applicant’s argument on Pages 12-13 regarding the rejection of Claims 1-5, 22, and 24-27 under 35 U.S.C. 103 over Schultheiss in view of Hagelauer has been fully considered but is not persuasive and/or moot under new grounds of rejection as below.
	Applicant’s argument on Page 14 Paragraphs 1-2 regarding the rejection of Claims 6 and 7 under 35 U.S.C. 103 over Schultheiss and Hagelauer further in view of Reitmajer has been fully considered but is not persuasive and/or moot under new grounds of rejection as below.
	Applicant’s argument on Page 14 Paragraphs 3-4 regarding the rejection of Claim 8 under 35 U.S.C. 103 over Schultheiss and Hagelauer further in view of Hakala has been fully considered but is not persuasive under new grounds of rejection as below.
	Applicant’s argument on Page 14 Paragraphs 5-7 regarding the rejection of Claims 9, 10, and 18-20 under 35 U.S.C. 103 over Schultheiss in view of Reitmajer and Hagelauer has been fully considered but is not persuasive and/or moot under new grounds of rejection as below.
	Applicant’s argument on page 15 Paragraphs 1-2 regarding the rejection of Claim 21 under 35 U.S.C. 103 over Schultheiss, Reitmajer, and Hagelauer further in view of Hakala has been fully considered but is not persuasive and/or moot under new grounds of rejection as below.
Applicant’s argument on Page 14 Paragraphs 3-4 regarding the rejection of Claim 23 under 35 U.S.C. 103 over Schultheiss and Hagelauer further in view of Agneta has been fully considered but is not persuasive under new grounds of rejection as below.
	Reitmajer, Hakala, and Agneta remain applicable to the invention as claimed.

Claim Objections
Claim 27 is objected to because of the following informalities: a minor typo, the claim should be amended to read “[…] due to erosion […].” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10, 18, 19, 22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Katragadda et al. (US 20130345600) in view of Manousakas et al. (“Development of a system of automatic […]”).
Regarding Claim 1, Katragadda teaches an apparatus for generating therapeutic acoustic waves, (Abstract “Medical devices with novel spark gap electrode designs, able to control manually or automatically the electrodes gap are provided. These devices are used to generate a shock wave”), comprising:
a) a housing, (Claim 8 “applicator head”), defining a chamber, (Claim 8 “enclosure sealed by a membrane”), and a shockwave outlet, (Abstract “The resulting shock wave impacts a reflector to direct the energy into the body of an animal or a human toward the desired treatment location,” where one of ordinary skill in the art would understand that the shock wave must exit the device via an outlet), the chamber configured to receive a liquid (Claim 8 “a liquid mixture disposed within the sealed enclosure”); 
b) a plurality of electrodes, ([0074] “electrode 1415 […] opposing electrode 1414”), configured to be disposed in the chamber, (Fig. 14, annotated and reproduced by examiner below), to define one or more spark gaps ([0074] “spark gap distance 1412”); and 
c) a single motor, ([0074] “stepper motor 74”), mechanically coupled to the plurality of electrodes ([0078] “to set the electrode gap with the feedback from the Gap Sensing Interface 106, or can be based off a position encoding of the electrode tips that is integrated into the stepper motor 74” and Claim 11 “a stepping motor coupled to at least one of the electrodes,” where one of ordinary skill in the art would understand that in order for the Gap Sensing Interface 106 to operate, the stepper motor 74 is mechanically coupled to the plurality of electrodes); and 
d) where each of the one or more spark gaps have a spark gap size and a spark gap location ([0074] “spark gap distance 1412,” where the spark gap distance establishes a size and location of the spark gap).

    PNG
    media_image1.png
    287
    268
    media_image1.png
    Greyscale

Fig. 14 of Katragadda
However, Katragadda does not explicitly teach a servomotor; and where the single servomotor is configured to adjust each electrode of the plurality of electrodes to maintain a consistent spark gap size and a consistent spark gap location.
In an analogous shock wave generator field of endeavor, Manousakas teaches an apparatus for generating therapeutic acoustic waves, (Abstract “In this study, a system of automatic gap-adjusted electrodes is developed for electrohydraulic shock wave generators that can be used both for extracorporeal shock wave lithotripsy (treatment of renal calculi) and for the extracorporeal shock wave therapy for musculo-skeletal disorders.”), comprising a servomotor, (Abstract “This system is composed of three main components: […] servo motors and control software”), and adjusting each electrode of the plurality of electrodes to maintain a consistent spark gap size and a consistent spark gap location (II. Materials and Methods, C. Motor System “Each electrode was attached to a servomotor […]. […] The servomotor system was connected to a separated box containing the servomotor drivers and from there to a motion control card (model MC8041A, Aurotek Corporation, Taiwan) inside a PC type computer. The developed software module allows rotation of the electrodes to adjust the interelectrode gap.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Katragadda and Manousakas because the combination significantly increases the repeatability of shock waves produced, as taught by Manousakas in Discussion. Furthermore, substituting the stepper motor of Katragadda with a servomotor of Manousakas would have been obvious to one of ordinary skill in the art as the replacement not only obtains predictable results, in that the device will still operate in the manner proposed, but also provides significant advantages, such as increased speed in a shorter amount of time, increased accuracy and reliability, less downtime, and higher efficiency, see Carlberg NPL.
Regarding Claim 2, the modified apparatus of Katragadda teaches all limitations of Claim 1, as discussed above. Furthermore, Katragadda teaches a free-form acoustic disposed in the chamber (Fig. 14, annotated and reproduced by examiner below, see also [0067] which teaches conductive reflector 44 in Fig. 9B).

    PNG
    media_image2.png
    275
    337
    media_image2.png
    Greyscale

Fig. 14 of Katragadda
Regarding Claim 3, the modified apparatus of Katragadda teaches all limitations of Claim 1, as discussed above. Furthermore, Katragadda teaches:
a) the plurality of electrodes comprises a first electrode, ([0074] “electrode 1415”), and a second electrode ([0074] “opposing electrode 1414”); and 
b) the single motor, ([0074] “stepper motor 74”), is mechanically coupled to the first electrode and the second electrode ([0078] “to set the electrode gap with the feedback from the Gap Sensing Interface 106, or can be based off a position encoding of the electrode tips that is integrated into the stepper motor 74” and Claim 11 “a stepping motor coupled to at least one of the electrodes,” where one of ordinary skill in the art would understand that in order for the Gap Sensing Interface 106 to operate, the stepper motor 74 is mechanically coupled to the plurality of electrodes).
Additionally, Manousakas teaches a servomotor, (Abstract “This system is composed of three main components: […] servo motors and control software”).
Substituting the stepper motor of Katragadda with a servomotor of Manousakas would have been obvious to one of ordinary skill in the art at the time of applicant’s filing as the replacement not only obtains predictable results, in that the device will still operate in the manner proposed, but also provides significant advantages, such as increased speed in a shorter amount of time, increased accuracy and reliability, less downtime, and higher efficiency, see Carlberg NPL.
Regarding Claim 4, the modified apparatus of Katragadda teaches all limitations of Claim 3, as discussed above. Furthermore, Katragadda teaches a plurality of pivot arms mechanically coupled to the second electrode (Fig. 14, annotated and reproduced by examiner below).

    PNG
    media_image3.png
    302
    337
    media_image3.png
    Greyscale

Fig. 14 of Katragadda
Regarding Claim 5, the modified apparatus of Katragadda teaches all limitations of Claim 4, as discussed above. Furthermore, Katragadda teaches the plurality of pivot arms are configured to advance the second electrode towards the first electrode, ([0073] “The mechanical member 70 is captured by a hard plastic membrane 68. The hard plastic membrane 68 has a ramp geometry 72, shown in top view FIG. 13A, on part of its surface such that when rotated will force the electrode 1314 towards the electrode 1315.”), responsive to the single motor being actuated ([0074] “the spark gap distance 1412 can be adjusted automatically through a mechanical drive train 76 coupled to a stepper motor 74,” see also [0087]-[0088].).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to combine the embodiments of Katragadda because the motorized adjustment may provide ease of use for a user rather than manually adjusting the electrodes. Additionally, the motor may be coupled with a sensor in order to automatically adjust the electrodes, as taught by Katragadda in [0078], resulting in a self-sufficient apparatus.
Additionally, Manousakas teaches a servomotor, (Abstract “This system is composed of three main components: […] servo motors and control software”).
Substituting the stepper motor of Katragadda with a servomotor of Manousakas would have been obvious to one of ordinary skill in the art at the time of applicant’s filing as the replacement not only obtains predictable results, in that the device will still operate in the manner proposed, but also provides significant advantages, such as increased speed in a shorter amount of time, increased accuracy and reliability, less downtime, and higher efficiency, see Carlberg NPL.
Regarding Claim 9, Katragadda teaches an apparatus for generating therapeutic acoustic waves, (Abstract “Medical devices with novel spark gap electrode designs, able to control manually or automatically the electrodes gap are provided. These devices are used to generate a shock wave”), comprising: 
a) a housing, (Claim 8 “applicator head”), defining a chamber, (Claim 8 “enclosure sealed by a membrane”), and a shockwave outlet, (Abstract “The resulting shock wave impacts a reflector to direct the energy into the body of an animal or a human toward the desired treatment location,” where one of ordinary skill in the art would understand that the shock wave must exit the device via an outlet), the chamber configured to receive a liquid (Claim 8 “a liquid mixture disposed within the sealed enclosure”); 
b) a plurality of electrodes, ([0074] “electrode 1415 […] opposing electrode 1414”), configured to be disposed in the chamber, (Fig. 14, annotated and reproduced by examiner above), to define a spark gap ([0074] “spark gap distance 1412”); 
c) a free-form acoustic reflector disposed in the chamber (Fig. 14, annotated and reproduced by examiner above, see also [0067] which teaches conductive reflector 44 in Fig. 9B); 
d) a motor, ([0074] “stepper motor 74”), mechanically coupled to the plurality of electrodes ([0078] “to set the electrode gap with the feedback from the Gap Sensing Interface 106, or can be based off a position encoding of the electrode tips that is integrated into the stepper motor 74” and Claim 11 “a stepping motor coupled to at least one of the electrodes,” where one of ordinary skill in the art would understand that in order for the Gap Sensing Interface 106 to operate, the stepper motor 74 is mechanically coupled to the plurality of electrodes); and 
e) a controller, ([0078] “control system 112”), configured to actuate the motor to adjust the plurality of electrodes to maintain a size and a location of the spark gap based on erosion of the plurality of electrodes ([0002] “As the number of shock waves generated between electrodes increases, the electrode surfaces (tips) facing each other are eroded” and [0078] “a motor drive and control system 112, as shown in FIG. 16, to set the electrode gap with the feedback from the Gap Sensing Interface 106, or can be based off a position encoding of the electrode tips that is integrated into the stepper motor 74. Using an embodiment with the position encoded electrode tips, the stepper motor 74 would be commanded via the motor control 112 and position sensing signal 116 from the microcontroller 96 to move the adjustable electrode until it touches the tip of the other electrode, this is detected using the feedback from the Gap Sensing Interface 106. After electrodes 1614 and 1615 are in contact with each other the stepper motor 74 would be controlled to move the adjustable electrode in the opposite direction to the nominal gap distance 1612.”).
However, Katragadda does not explicitly teach a servomotor.
In an analogous shock wave generator field of endeavor, Manousakas teaches an apparatus for generating therapeutic acoustic waves, (Abstract “In this study, a system of automatic gap-adjusted electrodes is developed for electrohydraulic shock wave generators that can be used both for extracorporeal shock wave lithotripsy (treatment of renal calculi) and for the extracorporeal shock wave therapy for musculo-skeletal disorders.”), comprising a servomotor, (Abstract “This system is composed of three main components: […] servo motors and control software”).
Substituting the stepper motor of Katragadda with a servomotor of Manousakas would have been obvious to one of ordinary skill in the art at the time of applicant’s filing as the replacement not only obtains predictable results, in that the device will still operate in the manner proposed, but also provides significant advantages, such as increased speed in a shorter amount of time, increased accuracy and reliability, less downtime, and higher efficiency, see Carlberg NPL.
Regarding Claim 10, the modified apparatus of Katragadda teaches all limitations of Claim 9, as discussed above. Furthermore, Katragadda teaches the acoustic reflector is unitary with the housing (Fig. 14, annotated and reproduced by examiner below).

    PNG
    media_image4.png
    275
    320
    media_image4.png
    Greyscale

Fig. 14 of Katragadda
Regarding Claim 18, the modified apparatus of Katragadda teaches all limitations of Claim 9, as discussed above. Furthermore, Katragadda teaches a single motor ([0074] “stepper motor 74”).
Additionally, Manousakas teaches a servomotor, (Abstract “This system is composed of three main components: […] servo motors and control software”).
Substituting the stepper motor of Katragadda with a servomotor of Manousakas would have been obvious to one of ordinary skill in the art at the time of applicant’s filing as the replacement not only obtains predictable results, in that the device will still operate in the manner proposed, but also provides significant advantages, such as increased speed in a shorter amount of time, increased accuracy and reliability, less downtime, and higher efficiency, see Carlberg NPL.
Regarding Claim 19, the modified apparatus of Katragadda teaches all limitations of Claim 18, as discussed above. Furthermore, Katragadda teaches the motor is configured to advance a first electrode of the plurality electrodes, ([0074] “electrode 1415”), towards a second electrode of the plurality of electrodes, ([0074] “electrode 1414”), response to the single motor being actuated ([0074] “the stepper motor 74 rotates the electrode 1415 will move […] toward […] the opposing electrode 1414”).
Additionally, Manousakas teaches a servomotor, (Abstract “This system is composed of three main components: […] servo motors and control software”).
Substituting the stepper motor of Katragadda with a servomotor of Manousakas would have been obvious to one of ordinary skill in the art at the time of applicant’s filing as the replacement not only obtains predictable results, in that the device will still operate in the manner proposed, but also provides significant advantages, such as increased speed in a shorter amount of time, increased accuracy and reliability, less downtime, and higher efficiency, see Carlberg NPL.
Regarding Claim 22, Katragadda teaches a method for generating acoustic shockwaves, (Abstract “to create acoustic shock waves as a method of treatment is in use in the medical (lithotripsy, orthopedic use, wound treatment, burns, post-operative treatment, pain treatment, diagnosis, skin and organ transplantation supporting devices, arteriosclerosis treatment), cosmetic (treatment of scars and cellulite) and veterinary (treatment of musculoskeletal disorders) fields.”), comprising generating a first set of one or more shockwaves, (Abstract “These devices are used to generate a shock wave”), using the apparatus of claim 1, (discussed above), at a first time, ([0002] “As the number of shock waves generated between electrodes increases, the electrode surfaces (tips) facing each other are eroded” and [0006] “consistency and repeatability of the energy distribution created by the shock wave,” where repeatability is understood as using the apparatus at least a first time), and wherein the apparatus of claim 1 comprises the liquid (Claim 8 “a liquid mixture disposed within the sealed enclosure”).
Regarding Claim 24, the modified method of Katragadda teaches all limitations of Claim 22, as discussed above. Furthermore, Katragadda teaches adjusting, via the single motor, ([0074] “stepper motor 74”), each electrode of the plurality of electrodes, (Claim 11 “a stepping motor coupled to at least one of the electrodes”), at a second time ([0002] “As the number of shock waves generated between electrodes increases, the electrode surfaces (tips) facing each other are eroded” and [0006] “consistency and repeatability of the energy distribution created by the shock wave,” where repeatability is understood as using the apparatus at a second time).
However, Katragadda does not explicitly teach a servomotor and adjusting the electrodes of the plurality of electrodes.
In an analogous shock wave generator field of endeavor, Manousakas teaches an apparatus for generating therapeutic acoustic waves, (Abstract “In this study, a system of automatic gap-adjusted electrodes is developed for electrohydraulic shock wave generators that can be used both for extracorporeal shock wave lithotripsy (treatment of renal calculi) and for the extracorporeal shock wave therapy for musculo-skeletal disorders.”), comprising a servomotor, (Abstract “This system is composed of three main components: […] servo motors and control software”) and adjusting the electrodes of the plurality of electrodes (II. Materials and Methods, C. Motor System “The servomotor system was connected to a separated box containing the servomotor drivers and from there to a motion control card (model MC8041A, Aurotek Corporation, Taiwan) inside a PC type computer. The developed software module allows rotation of the electrodes to adjust the interelectrode gap.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Katragadda and Manousakas because the combination significantly increases the repeatability of shock waves produced, as taught by Manousakas in Discussion. Furthermore, substituting the stepper motor of Katragadda with a servomotor of Manousakas would have been obvious to one of ordinary skill in the art as the replacement not only obtains predictable results, in that the device will still operate in the manner proposed, but also provides significant advantages, such as increased speed in a shorter amount of time, increased accuracy and reliability, less downtime, and higher efficiency, see Carlberg NPL.
Regarding Claim 25, the modified method of Katragadda teaches all limitations of Claim 24, as discussed above. Furthermore, Katragadda teaches generating a second set of one or more shockwaves, (Abstract “These devices are used to generate a shock wave”), using the apparatus a third time ([0002] “As the number of shock waves generated between electrodes increases, the electrode surfaces (tips) facing each other are eroded” and [0006] “consistency and repeatability of the energy distribution created by the shock wave,” where repeatability is understood as using the apparatus at a third time).
Regarding Claim 26, the modified method of Katragadda teaches all limitations of Claim 25, as discussed above. Furthermore, Katragadda teaches adjusting, via the single motor([0074] “stepper motor 74”), each electrode of the plurality of electrodes, (Claim 11 “a stepping motor coupled to at least one of the electrodes”), at a fourth time ([0002] “As the number of shock waves generated between electrodes increases, the electrode surfaces (tips) facing each other are eroded” and [0006] “consistency and repeatability of the energy distribution created by the shock wave,” where repeatability is understood as using the apparatus at a fourth time); and generating a third set of one or more shockwaves, (Abstract “These devices are used to generate a shock wave”), using the apparatus at a fifth time ([0002] “As the number of shock waves generated between electrodes increases, the electrode surfaces (tips) facing each other are eroded” and [0006] “consistency and repeatability of the energy distribution created by the shock wave,” where repeatability is understood as using the apparatus at a fifth time).
However, Katragadda does not explicitly teach a servomotor and adjusting the electrodes of the plurality of electrodes.
In an analogous shock wave generator field of endeavor, Manousakas teaches an apparatus for generating therapeutic acoustic waves, (Abstract “In this study, a system of automatic gap-adjusted electrodes is developed for electrohydraulic shock wave generators that can be used both for extracorporeal shock wave lithotripsy (treatment of renal calculi) and for the extracorporeal shock wave therapy for musculo-skeletal disorders.”), comprising a servomotor, (Abstract “This system is composed of three main components: […] servo motors and control software”) and adjusting the electrodes of the plurality of electrodes (II. Materials and Methods, C. Motor System “The servomotor system was connected to a separated box containing the servomotor drivers and from there to a motion control card (model MC8041A, Aurotek Corporation, Taiwan) inside a PC type computer. The developed software module allows rotation of the electrodes to adjust the interelectrode gap.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Katragadda and Manousakas because the combination significantly increases the repeatability of shock waves produced, as taught by Manousakas in Discussion. Furthermore, substituting the stepper motor of Katragadda with a servomotor of Manousakas would have been obvious to one of ordinary skill in the art as the replacement not only obtains predictable results, in that the device will still operate in the manner proposed, but also provides significant advantages, such as increased speed in a shorter amount of time, increased accuracy and reliability, less downtime, and higher efficiency, see Carlberg NPL.
Regarding Claim 27, the modified method of Katragadda teaches wherein, due erosion of the plurality of electrodes, the spark gap size and the spark gap location of each of the spark gaps at the first time is equal to the spark gap size and the spark gap location of each of the spark gaps at the third and fifth times ([0006] “consistency and repeatability of the energy distribution created by the shock wave,” where it is understood by one of ordinary skill in the art that the electrode tips need not be adjusted every time, only if they must be adjusted due to burn out, as in [0002]. Therefore, if the electrode tips are not adjusted at the third and fifth times, then the spark gap size and spark gap location are equal to the spark gap size and spark gap location at the first time.).

Claims 6, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katragadda et al. (US 20130345600) and Manousakas et al. (“Development of a system of automatic […]”), as applied to Claims 1 and 18 above, and further in view of Reitmajer (US 6217531).
Regarding Claim 6, the modified apparatus of Katragadda teaches all limitations of Claim 1, as discussed above. Furthermore, Manousakas teaches a servomotor, (Abstract “This system is composed of three main components: […] servo motors and control software”). 
However, the modified apparatus of Katragadda does not explicitly teach a controller configured to signal the single motor via a closed loop control to operate to move the plurality of electrodes and maintain the spark gap at a consistent length. 
In an analogous adjustable electrode field of endeavor, Reitmajer teaches an apparatus for generating therapeutic acoustic waves (Column 1 Line 8 “The present invention relates to the area of lithotripters”), comprising a controller, (Column 4 Line 3 “controller 700”), configured to signal the single motor via a closed loop control to operate to move the plurality of electrodes and maintain the one or more spark gaps at a consistent length (Column 5 Lines 32-48 “A voltage V is applied to the capacitor 405, which is charged at a constant rate. When the voltage reaches a certain level Vd, a spark is produced across the spark gap 315 as the capacitor 405 discharges. The actual discharge voltage Vd is measured by the electrical measuring device 500 and a corresponding signal is sent to the controller 700. The controller 700 then compares the discharge voltage Vd to an optimum, i.e., reference, discharge voltage Vdref. If a discrepancy exists between the actual discharge voltage Vd and the reference discharge voltage Vdref, the controller 700 computes the proper spark gap 315 and issues a signal to the motor 605. The motor 605 engages the gearbox 610 that in turn moves the threaded element 615 forward or rearward, thus positioning the inner conductor 205 and the inner electrode 305 such that the spark gap 315 is of distance capable of producing a spark at the optimum or reference voltage Vdref,” where the proper spark gap 315 is maintaining the spark gap at a consistent length). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Reitmajer because the combination provides a solution via the controller controlling the single servomotor to the electrode burn-off problem by automatically maintaining a proper spark gap, as taught by Reitmajer in Column 3 Lines 11-13. When the single servomotor operates on a closed loop control to operate to move the plurality of electrodes and maintain the spark gap at a consistent length, the controller is constantly monitoring a specific component or feedback, in this case the voltage signal, in order to know when to tell the single servomotor to adjust the electrodes. The closed loop control eliminates the need for human estimation of when the electrodes need to be adjusted by monitoring a live feedback variable, the voltage produced by the spark gap.
Regarding Claim 7, the modified apparatus of Katragadda teaches all limitations of Claim 6, as discussed above. Furthermore, Manousakas teaches a servomotor, (Abstract “This system is composed of three main components: […] servo motors and control software”).
Additionally, Reitmajer teaches the controller is further configured to signal to the single motor via the closed loop control, (Column 2 Lines 43-61 “When the voltage reaches a certain level, a spark is produced across the spark gap as the capacitor discharges. The electrical measuring device measures the actual discharge voltage and a corresponding signal is sent to the controller. The controller then compares the discharge voltage to an optimum, i.e., reference, discharge voltage. If the spark gap is correctly adjusted, the discharge of the second capacitor is at its maximum voltage and no correction is made. However, if the spark gap is too narrow, the discharge of the second capacitor occurs before the capacitor has achieved its maximum value. If the spark gap is too wide, there is either only a partial discharge after the capacitor has reached its maximum value or no discharge at all. In either case, the spark gap is not set to its optimum distance, resulting in an incomplete use of the energy stored in the capacitor. Accordingly, the controller issues a correction signal to initiate a spark gap adjustment, thus actuating the motor and associated components.”), and where, to signal the motor, the controller is configured to:
a) measure a pulse time of an electrical discharge of the plurality of electrodes at an identified charge voltage (Column 6 Lines 13-19  “the capacitor 410 continues to charge as shown by curve portion 32, although the rate of charge is decreasing. As the voltage experienced by the inductor 415 reaches zero at the end of time period t4, the voltage VCZMAX of the second capacitor 410 reaches its maximum value as depicted by point 34 in Fig. 3C (re-produced below) and the second capacitor 410 is fully charged” and Column 6 Lines 33-35 “The controller 700, via line 499 as shown in Fig. 2 (re-produced below), monitors the charging and discharging of the capacitor 410.”); and
b) signal the motor to move based on the measured pulse time, (Column 6 Lines 36-41 “If the spark gap 315 is much narrower than optimum, then a spark will be formed prior to the voltage curve reaching 90% of the maximum, VC2(.9) value, shown by point 33 in FIG. 3C. In such a case, the controller 700 issues a correction signal to the motor 605 and the spark gap 315 would be adjusted (made wider) by the method described above.”), thereby maintaining the one or more spark gaps at the consistent length (Column 6 Lines 61-64 “it is possible to determine the optimum spark gap 315 by examining the charge and discharge voltage characteristics of the second capacitor.”).

    PNG
    media_image5.png
    266
    647
    media_image5.png
    Greyscale

Fig. 3C of Reitmajer

    PNG
    media_image6.png
    268
    659
    media_image6.png
    Greyscale

Fig. 2 of Reitmajer
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Reitmajer because the combination provides a solution via the controller controlling the single servomotor to the electrode burn-off problem by automatically maintaining a proper spark gap, as taught by Reitmajer in Column 3 Lines 11-13. Additionally, the automatic adjustment by the controller’s recognition for the need of an adjustment promotes efficiency during treatment, as time is not wasted attempting to readjust the electrodes manually when required. Furthermore, when the single servomotor operates on a closed loop control to operate to move the plurality of electrodes and maintain the spark gap at a consistent length, the controller is constantly monitoring a specific component or feedback, in this case the voltage signal, in order to know when to tell the single servomotor to adjust the electrodes. The closed loop control eliminates the need for human estimation of when the electrodes need to be adjusted by monitoring a live feedback variable, the voltage produced by the spark gap.
Regarding Claim 20, the modified apparatus of Katragadda teaches all limitations of Claim 18, as discussed above. Furthermore, Manousakas teaches a servomotor, (Abstract “This system is composed of three main components: […] servo motors and control software”).
Additionally, Reitmajer teaches the controller is configured to:
a) measure a pulse time of an electrical discharge of the plurality of electrodes at an identified charge voltage (Column 6 Lines 13-19  “the capacitor 410 continues to charge as shown by curve portion 32, although the rate of charge is decreasing. As the voltage experienced by the inductor 415 reaches zero at the end of time period t4, the voltage VCZMAX of the second capacitor 410 reaches its maximum value as depicted by point 34 in Fig. 3C (re-produced above) and the second capacitor 410 is fully charged” and Column 6 Lines 33-35 “The controller 700, via line 499 as shown in Fig. 2 (re-produced above), monitors the charging and discharging of the capacitor 410.”); and
b) actuate the motor to move based on the measured pulse time, (Column 6 Lines 36-41 “If the spark gap 315 is much narrower than optimum, then a spark will be formed prior to the voltage curve reaching 90% of the maximum, VC2(.9) value, shown by point 33 in FIG. 3C. In such a case, the controller 700 issues a correction signal to the motor 605 and the spark gap 315 would be adjusted (made wider) by the method described above.”), thereby maintaining the spark gap at a consistent length (Column 6 Lines 61-64 “it is possible to determine the optimum spark gap 315 by examining the charge and discharge voltage characteristics of the second capacitor.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Reitmajer because the combination provides a solution to the electrode burn-off problem by automatically maintaining a proper spark gap, as taught by Reitmajer in Column 3 Lines 11-13. Additionally, the automatic adjustment by the controller’s recognition for the need of an adjustment promotes efficiency during treatment, as time is not wasted attempting to readjust the electrodes manually when required.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Katragadda et al. (US 20130345600) and Manousakas et al. (“Development of a system of automatic […]”), as applied to Claims 1 and 18 above, and further in view of Hakala et al. (US 20140243847).
Regarding Claim 8, the modified apparatus of Katragadda teaches all limitations of Claim 1, as discussed above. However, the modified apparatus of Katragadda does not explicitly teach a pulse-generation system configured to be coupled to the plurality of electrodes such that: (i) the housing is movable relative to the pulse-generation system, and (ii) the pulse-generation system is in electrical communication with the plurality of electrodes.
In an analogous shockwave field of endeavor, Hakala teaches an apparatus for generating therapeutic acoustic shockwaves, ([0003] “Disposed within the balloon is a shock wave generator that may take the form of, for example, a pair of electrodes, which are coupled to a high voltage source at the proximal end of the catheter through a connector. When the balloon is placed adjacent a calcified region of a vein or artery and a high voltage pulse is applied across the electrodes, a shock wave is formed that propagates through the fluid and impinges upon the wall of the balloon and the calcified region. Repeated pulses break up the calcium without damaging surrounding soft tissue.”), teaches a pulse-generation system, ([0057] “a source 40 of high voltage pulses”), configured to be coupled to the plurality of electrodes, ([0057] “electrodes 22 and 24 are attached to a source 40 of high voltage pulses”), such that:
a) the housing, ([0055] “catheter 20”), is movable relative to the pulse-generation system, ([0055] “The guide wire member has a longitudinal lumen 29 through which a guide wire (not shown) may be received for directing the catheter 20 to a desired location within a vein or artery,” where it is understood that as the catheter 20 advances to a desired location within a vein or artery, it moves away from the source 40), and
b) the pulse-generation system is in electrical communication with the plurality of electrodes ([0057] “The center electrode 22 is coupled to a positive terminal 44 of source 40 and the ring electrode 24 is coupled to a negative terminal 46 of the source 40” and Fig. 2, re-produced below).

    PNG
    media_image7.png
    129
    324
    media_image7.png
    Greyscale

Fig. 2 of Hakala
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hakala because the combination assures appropriate shock wave formation while at the same time conserving electrode material and assuring tissue safety, as taught by Hakala in [0009], which are desired advantages when treating tissue with therapeutic acoustic shockwaves.
Regarding Claim 21, the modified apparatus of Katragadda teaches all limitations of Claim 18, as discussed above. However, the modified apparatus of Katragadda does not explicitly teach a pulse-generation system configured to be coupled to the plurality of electrodes such that: (i) the housing is movable relative to the pulse-generation system, and (ii) the pulse-generation system is in electrical communication with the plurality of electrodes.
In an analogous shockwave field of endeavor, Hakala teaches an apparatus for generating therapeutic acoustic shockwaves, ([0003] “Disposed within the balloon is a shock wave generator that may take the form of, for example, a pair of electrodes, which are coupled to a high voltage source at the proximal end of the catheter through a connector. When the balloon is placed adjacent a calcified region of a vein or artery and a high voltage pulse is applied across the electrodes, a shock wave is formed that propagates through the fluid and impinges upon the wall of the balloon and the calcified region. Repeated pulses break up the calcium without damaging surrounding soft tissue.”), teaches a pulse-generation system, ([0057] “a source 40 of high voltage pulses”), configured to be coupled to the plurality of electrodes, ([0057] “electrodes 22 and 24 are attached to a source 40 of high voltage pulses”), such that:
a) the housing, ([0055] “catheter 20”), is movable relative to the pulse-generation system, ([0055] “The guide wire member has a longitudinal lumen 29 through which a guide wire (not shown) may be received for directing the catheter 20 to a desired location within a vein or artery,” where it is understood that as the catheter 20 advances to a desired location within a vein or artery, it moves away from the source 40), and
b) the pulse-generation system is in electrical communication with the plurality of electrodes ([0057] “The center electrode 22 is coupled to a positive terminal 44 of source 40 and the ring electrode 24 is coupled to a negative terminal 46 of the source 40” and Fig. 2, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hakala because the combination assures appropriate shock wave formation while at the same time conserving electrode material and assuring tissue safety, as taught by Hakala in [0009], which are desired advantages when treating tissue with therapeutic acoustic shockwaves.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Katragadda et al. (US 20130345600) and Manousakas et al. (“Development of a system of automatic […]”), as applied to Claim 22 above, and further in view of Agneta Troilius (“Effective Treatment of Traumatic Tattoos With a Q-Switched Nd:YAG Laser”).
Regarding Claim 23, the method of Katragadda teaches all limitations of Claim 22, as discussed above. However, the method of Katragadda does not explicitly teach propagating the one or more shockwaves to a target treatment area to treat a tattoo.
In an analogous laser treatment field of endeavor, Troilius teaches a method for generating acoustic shockwaves, (Discussion, Paragraph 2 “rapid shock waves produce a reduction in pigment particle size and fragmentation of pigment containing cells.”), to target a treatment area to treat a tattoo (Materials and Methods “Twelve patients with traumatic tattoos after accidents were treated with a QS Nd:YAG laser. […] A considerable amount of persistent blue-black pigmentation in dermis was noted” and Discussion, Paragraph 1 “Dramatic improvement was shown after the treatments, and there was no further scarring.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Troilius because shockwaves are known in the art as a tool in removing tattoos, as taught by Troilius (Page 103, Background and Objective and Discussion, Paragraph 2). Furthermore, the combination provides a method of treating tattoos that is automated, in terms of adjusting the electrodes that form a spark gap and produce the shockwaves, and consistent, as no interruption is required in order to check on the electrodes or to adjust the electrodes. Such aspects are favorable in treating tattoos, in that the patient does not have to sit for longer than required, whereas in cases in which the adjustment of electrodes is done with human approximation, the patient may sit for much longer, or the treatment may be interrupted by the burn out or erosion of the electrodes (thus requiring a replacement). Therefore, the combination presented by the prior art would expect success in the treatment of a tattoo, while also offering considerable advantages over methods which do not utilize the limitations of the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793  

/JOSEPH M SANTOS RODRIGUEZ/               Primary Examiner, Art Unit 3793